Citation Nr: 1821538	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was remanded in September 2016 for evidentiary development. All actions ordered by the remand have been accomplished. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's right knee disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis, also diagnosed as degenerative joint disease, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Id. Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

The Veteran was diagnosed with degenerative joint disease (DJD) of the right knee in May 2011. 

The Veteran's December 1987 report of medical history at induction indicates he reported swollen joints and broken bones, but denied "tricked" or locked knees. His clinical musculoskeletal and lower extremities evaluations were normal, and he was given a "1" for his "physical capacity or stamina" in his PUHLES profile. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In April 1989, the Veteran complained of swelling and sharp pain after his right knee appeared to have dislocated. At the time of this evaluation, he reported a history of right knee swelling for over a year that resolved with rest. He was assessed with a lateral collateral ligament (LCL) injury and meniscus tear. He was treated with an ACE wrap and was advised against running for four weeks. There are no other complaints, diagnoses, or treatments for a right knee condition in service. On the June 1993 report of medical history at discharge, the Veteran again denied "tricked" or locked knees. His clinical musculoskeletal and lower extremities evaluations were normal.

Post-service treatment records indicate a history of joint pain complaints, and the continuous use of moderate and severe pain relief medications. 

At the May 2011 VA general medical examination, the Veteran reported a history of pain and swelling in his right knee. The examiner noted that the Veteran reported a complaint of an LCL injury and meniscus tear prior to enlisting in the military and that the Veteran did not report any knee complaints in service. These facts are not substantiated by the record. The Veteran's induction examination did not indicate a prior right knee condition, to include diagnoses, complaints or treatments for arthritis or degenerative joint disease, a meniscus tear, or residuals of an LCL injury. In addition, service treatment records indicate the Veteran sustained a right knee injury in April 1989, during service. The Board finds that the examiner's opinion is not probative because it is based on factually incorrect premises. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premises are not probative). 

VA treatment records indicate a history of right knee complaints, including pain, swelling, flare-ups after prolonged standing, walking with a limp, and the use of a cane. In addition, treatment records show a history of right knee pain treatment, including a series of corticosteroid injections. He had a right total knee prosthetic arthroplasty in December 2016.

In January 2017, a different examiner reviewed the Veteran's medical records and opined that because the Veteran noted a history of knee swelling prior to the April 1989 incident, the Veteran more likely than not sustained a right knee injury prior to service and that his right knee condition, to include DJD and meniscus tear status post-repair, more likely than not occurred prior to active duty. The Board finds that the examiner's opinion is not probative because the examiner did not provide a fact-based rationale for his conclusions. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The evidence establishes an injury to the right knee in service and a current right knee disability. Neither VA medical nexus opinion is probative. The Veteran reports that the meniscus tear in service was never repaired and his current DJD of the right knee is the result of the untreated tear. The nexus evidence is in equipoise and, affording the Veteran the benefit of the doubt, the Board grants his claim for service connection for a right knee disability.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


